                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

TED BROUGHTON, on behalf of
himself and on behalf of all others
similarly situated

             Plaintiff,

v.                                               Case No: 2:20-cv-41-SPC-NPM

PAYROLL MADE EASY, INC.,

              Defendant.
                                          /

                                        ORDER1

       This matter comes before the Court on sua sponte review of the file. This

is a class-action lawsuit for violations of the Fair Credit and Reporting Act.

The parties have reached a preliminary settlement agreement and are seeking

approval from the Court. (Doc. 28). The Motion for approval is pending before

Magistrate Judge Nicholas P. Mizell. Now that the parties are only awaiting

the Court’s approval of the settlement, the Court reminds the parties they are

free to consent to the assigned United States Magistrate Judge (Judge Mizell)

for the final approval of the settlement agreement. If the parties choose to




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
consent, the Court directs them to file a notice of consent form (available on

the Court’s website). Of course, either party is free to withhold consent without

any adverse consequences. See 28 U.S.C. § 636(c)(2).

      Accordingly, it is now

      ORDERED:

      If applicable, the parties must file a notice of consent form on or before

      May 20, 2021.

DONE and ORDERED in Fort Myers, Florida on May 13, 2021.




Copies: All Parties of Record




                                       2
